Citation Nr: 0915119	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an extraschedular rating for a ganglion cyst 
of the right wrist, with degenerative changes of the first 
metacarpophalangeal and first carpometacarpal joints, 
currently evaluated on a schedular basis at 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1983 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska, granting entitlement of the 
Veteran to service connection for a ganglion cyst of the 
right wrist and assigning a zero percent schedular 
evaluation, effective from March 1, 2003.  The RO by 
subsequent action in July 2005 increased the initial 
schedular rating from zero percent to 10 percent, effective 
from March 1, 2003, with recharacterization of the disability 
in question to that of a ganglion cyst of the right wrist and 
associated degenerative changes of the first 
metacarpophalangeal and first carpometacarpal joints.  

The Veteran did not request a hearing on this matter.

On appeal in May 2008, the Board denied a schedular rating in 
excess of 10 percent for the Veteran's right wrist 
disability.  However, it acknowledged the Veteran's 
contention that his service-connected wrist disability 
reduced or virtually eliminated his ability to continue 
working as a mechanic.  Accordingly, the Board remanded the 
claim for a rating in excess of 10 percent on an 
extraschedular basis for additional development, to include 
supplying proper Veterans Claims Assistance Act (VCAA) 
notice.  In a June 2008 letter, the Appeals Management Center 
(AMC) requested evidence to support an extraschedular 
evaluation.  The Veteran did not respond.  The AMC 
subsequently provided an additional SSOC in February 2009.

In the instant case, the Board finds that the AMC has 
complied with the May 2008 Remand Order, and that neither the 
Veteran, nor his representative, has contended otherwise.  
The Board notes that the June 2008 notice letter from the AMC 
framed the issue as "[e]ntitlement to an initial rating in 
excess of 10 percent" for the Veteran's right wrist 
disability.  However, the body of the letter addressed what 
the evidence must show in order to establish entitlement to 
an extraschedular basis.  Therefore, the Board may proceed 
with its review of this appeal.  Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).
FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2. The preponderance of the competent evidence of record does 
not show that the Veteran's service-connected right wrist 
disability, which is rated 10 percent on a schedular basis, 
results in an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards; the disability has not necessitated 
frequent hospitalizations, nor has it caused marked 
industrial impairment.


CONCLUSION OF LAW

The criteria for referral of an extraschedular rating for a 
ganglion cyst of the right wrist, with degenerative changes 
of the first metacarpophalangeal and first carpometacarpal 
joints, which is currently rated 10 percent on a schedular 
basis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2008 letter sent to the Veteran by the AMC adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The AMC thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The June 2008 letter from the AMC satisfies these mandates.  
It informed the Veteran about the type of evidence needed to 
support his claim, namely, proof that his service-connected 
wrist disability presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
Veteran, such as records held by any Federal agency, provided 
the Veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the Veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the Veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the AMC determined such to be 
necessary to make a decision on the claim.  Thus, the Veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for the rating in the 
June 2008 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the RO 
decision that is the subject of this appeal in its June 2008 
letter.  Where such a timing error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board determines that any presumed prejudice as a result 
of the belated VCAA notice has been rebutted.  Specifically, 
with respect to the information provided in the June 2008 
letter, the Board finds that the AMC cured the timing defect 
by providing this VCAA notice together with readjudication of 
the claim, as demonstrated by the February 2009 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The Veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive VA general medical and wrist examinations in November 
2003 and March 2006, respectively, which were thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 C.F.R. §§ 
3.326, 3.327 (2008).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law and Regulations

a. Extraschedular Ratings 

Pursuant to 38 C.F.R. § 3.321(b)(1), to accord justice in the 
exceptional case where the assigned schedular evaluation is 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation & Pension Service, upon 
field station submission, is authorized to approve on the 
basis of the criteria set forth in 38 C.F.R. § 3.321 an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability.  38 C.F.R. § 3.321(b)(1); accord Thun 
v. Peake, 22 Vet App 111(2008).  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1); accord Thun, supra ("The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available extraschedular evaluations for 
that service-connected disability are inadequate").  Thus, in 
certain cases, where "the rating schedule will be inadequate 
. . . extra-schedular consideration permits VA to rate 
veterans who do not meet the criteria precisely."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  Accordingly, "initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability," and "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule."  Thun, supra.  In such a case, "the 
assigned schedular evaluation is . . . adequate, and no 
referral is required."  Id.

If, however, "the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, the . . . Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Id. (emphasis added).  When the Board 
determines that "the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for . 
. . a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating."  Id. (emphasis added).

It should be noted that the claimant need not demonstrate 
that his or her service connected disability causes 
interference with "obtaining or retaining" employment, as 
such a test would "exact[] a higher standard than is required 
for a finding of 'marked interference with employment' under 
§ 3.321(b)(1)."  Id.  Instead, VA has contemplated and set 
such a higher standard in other regulations, namely 38 C.F.R. 
§§ 4.15 and 4.16, which govern total disability based on 
unemployability (TDIU).  Id. (noting that "difficulty in 
obtaining or retaining employment is an element considered 
for establishing a rating of total disability based on 
individual unemployability (TDIU)").  As the Court has 
observed, "[t]o require the same showing to establish one 
factor for review in determining entitlement to 
extraschedular consideration would create an impermissible 
overlap between these two concepts and implies that they are 
sui generis in name only."  Id.  That is, "[c]onsistent with 
VA regulations and Court precedent, extraschedular 
consideration may be warranted for disabilities that present 
a loss of earning capacity that is less severe than one where 
the veteran is totally unemployable."  Id.

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (recognizing that "the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)"); accord Smallwood v. 
Brown, 10 Vet. App. 93, 98 (1997); Floyd, 9 Vet. App. at 94, 
95.  The Board may, however, consider and adjudicate the 
issue of whether the RO should refer such a matter to 
appropriate personnel for extraschedular consideration 
pursuant to the procedures of 38 C.F.R. § 3.321, and further 
may determine, after an initial review by the authorities 
pursuant to § 3.321(b)(1), the propriety of assigning an 
extraschedular evaluation.  Smallwood, supra (acknowledging 
that precedent did "not limit the [Board's] duty to consider 
whether an extra-schedular rating should be addressed by the 
appropriate official"); Floyd, supra ("38 C.F.R. § 
3.321(b)(1) acts as a funnel to channel requests for an 
extraschedular rating through certain officials who posses 
the delegated authority to assign such a rating in the first 
instance") (emphasis in original).

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


III. Analysis

a. Factual Background

It was noted at the time of a VA medical examination in 
November 2003 that the Veteran's ganglion cyst of the right 
wrist was not restricting motion.  However, he complained of 
pain in the right wrist and hand, especially when squeezing 
or twisting things.  The Veteran stated that mechanical 
activities, such as using wrenches and tools, aggravated the 
problem.  He reported some numbness in the hand that came and 
went when his wrist flared up, lasting 1 to 1-1/2 hours.  The 
Veteran alleviates the pain with rest.

In April 2005, the Veteran sought medical assistance from a 
service department facility for chronic right wrist pain, 
with examination showing tenderness of the snuff box and 
scapholunate, positive grinding, normal range of motion, and 
no swelling or tenderness.  Muscle strength was 5/5 and 
sensation was found to be intact.  X-rays revealed minimal 
degenerative changes at the first metacarpophalangeal and 
first carpometacarpal joints.  Use of a cock-up splint for 
two to three weeks was prescribed.

In his September 2005 substantive appeal, the Veteran stated 
that he was a mechanic by trade and that it was nearly 
impossible for him to perform work requiring the use of hand 
tools.

On a VA examination in March 2006, there was no obvious 
deformity of the right hand and no edema, bruising, or 
redness was shown.  Well-healed scarring about the right 
wrist was present from an in-service procedure for removal of 
a ganglion cyst, and there was good grip and finger strength 
to resistance.  The Veteran's neurovascular status was judged 
to be intact.  Evidence of incoordination, weakness, or 
fatigue with repetitive motion was absent.  There was 
tenderness over the ulna and approximately seven centimeters 
above ulna, as well as over the snuff box.  Wrist 
dorsiflexion was from 0 to 40 degrees; palmar flexion was 
from 0 to 50 degrees; radial deviation was from 0 to 20 
degrees, with a complaint of pain in the snuff box region; 
and ulnar deviation was from 0 to 35 degrees.  X-rays 
demonstrated no significant abnormality of the right wrist.  
The Veteran reported precipitating (flare) factors as wrist 
movement, riding a snow machine, using a mouse or computer 
keyboard, and anything that involved keeping the wrist in a 
rigid position.  He only used a brace when "doing a lot of 
wrist action, such as shoveling snow or lifting objects."  
The pain was alleviated with Ibuprofen and "just waiting it 
out."  In the opinion of the examiner, findings on 
examination and history were compatible with tendonitis or 
strain.  No functional loss, incoordination, weakness, 
fatigue, or pain with repetitive motion was found.  Only 
subjective tenderness was noted to be present in the area of 
the right wrist.  The examiner noted that the Veteran was 
employed as a service manager for a communications manager.

As noted above, pursuant to a May 2008 Board remand, the 
Appeals Management Center requested employer statements or 
other evidence from the Veteran to support an extraschedular 
evaluation.  The Veteran did not respond.  

b. Discussion

The Veteran contends that the overall symptoms and functional 
limitations of his right wrist disability are much more 
severe than has been evaluated.  See April 2009 Informal 
Hearing Presentation at 1.

The Board concurs with the AMC's decision not to refer this 
case for an extraschedular rating.  The June 2008 AMC letter 
requested that the Veteran submit evidence that his service-
connected ganglion cyst of the right wrist, with degenerative 
changes of the first metacarpophalangeal and first 
carpometacarpal joints, had increased in severity, as well as 
evidence of marked interference with employment or frequent 
periods of hospitalization.  However, the Veteran did not 
provide any additional information.  The Veteran's 
representative has acknowledged that the Veteran did not 
respond to the June 2008 letter.  See March 2009 VA Form 646.  
There is no indication that the Veteran has any evidence to 
submit.

The Board finds that the evidence of record, to include 
reports of VA examinations from November 2003 and March 2006, 
does not support the Veteran's claim that his service-
connected disability, standing alone, results in marked 
employment impairment.  Here, the 10 percent rating assigned 
for the Veteran's wrist disability takes into account some 
level of impairment in earning capacity.  The Board notes 
that the Veteran's service-connected disability has not 
required frequent hospitalizations so as to affect a pursuit 
of employment or to render his symptoms outside the scope of 
the schedular criteria.   

Furthermore, the November 2003 and March 2006 VA examination 
reports noted that the Veteran's wrist disability did not 
restrict motion.  The November 2003 examiner noted the 
Veteran's report of occasional flare-ups, but did not render 
an opinion as to the functional impairment of the Veteran's 
right wrist.  During the March 2006 examination, the Veteran 
indicated that he worked as a service manager for a 
communications company.  The examiner noted that the Veteran 
used a wrist brace only with activities involving a lot of 
wrist motion.  It is significant that, subsequent to the 
Board remand requesting additional employment records, the 
Veteran did not submit any additional evidence to support his 
contention that it is nearly impossible for him to work on 
anything using hand tools.  

In view of the foregoing, the Board finds that the 
preponderance of the competent evidence of record does not 
show that the Veteran's service-connected ganglion cyst of 
the right wrist, with degenerative changes of the first 
metacarpophalangeal and first carpometacarpal joints, by 
itself, does not present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards; it is not so severe as to 
produce marked interference with employment or require 
frequent hospitalization.  Accordingly, a rating in excess of 
10 percent for the Veteran's right wrist disability on an 
extraschedular basis is not warranted.  Id.; Smallwood, 
supra.  As the preponderance of the evidence is against the 
claim, the "benefit of the doubt" rule is not applicable.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).









ORDER

Entitlement to a rating in excess of 10 percent for a 
ganglion cyst of the right wrist, with degenerative changes 
of the first metacarpophalangeal and first carpometacarpal 
joints, on an extraschedular basis, is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


